Name: 78/682/EEC: Commission Decision of 19 July 1978 approving the plans for accelerated eradication of brucellosis and tuberculosis put forward by Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  means of agricultural production;  Europe
 Date Published: 1978-08-18

 Avis juridique important|31978D068278/682/EEC: Commission Decision of 19 July 1978 approving the plans for accelerated eradication of brucellosis and tuberculosis put forward by Ireland (Only the English text is authentic) Official Journal L 227 , 18/08/1978 P. 0028 - 0028COMMISSION DECISION of 19 July 1978 approving the plans for the accelerated eradication of brucellosis and tuberculosis put forward by Ireland (Only the English text is authentic) (78/682/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Whereas by letter dated 31 March 1978 Ireland communicated plans for the accelerated eradication of brucellosis and for the accelerated eradication of tuberculosis; Whereas Ireland has made additions to the proposed plans for the accelerated eradication of brucellosis and tuberculosis so that they will be implemented before 18 September 1978 in accordance with the provisions of Chapters II and III of Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (2); Whereas on examination these amended plans have been found to comply with Directive 77/391/EEC ; whereas consequently the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; Whereas the EAGGF Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plans for the accelerated eradication of brucellosis and tuberculosis put forward by Ireland are hereby approved. Article 2 Ireland shall put into effect the laws, regulations and administrative provisions necessary to implement the plans referred to in Article I before 18 September 1978. Article 3 This Decision is addressed to Ireland. Done at Brussels, 19 July 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 145, 13.6.1977, p. 44. (2)OJ No L 15, 19.1.1978, p. 34.